DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 6/24/2022 have been entered.
Claims 1-6, and 18 are pending.
The outstanding double patenting rejection is withdrawn in view of the terminal disclaimer filed 6/24/2022.
The outstanding rejection under 35 USC 103a is withdrawn in view of the evidence in the specification with regard to the criticality of 15mg of estetrol.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the evidence in the affidavit by Melanie Taziaux filed 6/24/2022 demonstrated the criticality of 20mg of estetrol and the specification demonstrated the superiority of using 15mg of estetrol in combination with the herein claimed progestin agents to treat menopausal symptoms is not taught or fairly suggested by the prior art.
WO2003/041718 is the closest prior art.
Claims 1-6, and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627